In an action to recover salesmen’s commissions, order granting in part and denying in part defendants’ motion to strike items from plaintiffs’ demand for a bill of particulars modified by striking the three ordering paragraphs from the order and inserting in place thereof two ordering paragraphs, the first providing that defendants’ motion be granted, and the second providing that itejns 1 to 4 and $ to 11 be deleted from plaintiffs’ demand. As thus modified, the order; insofar as appeal is taken, is affirmed, without costs. The defenses based on accounts stated are sufficiently detailed to preclude the necessity of further particulars which would amount to evidence. Johnston, Adel, Wenzel and MacCrate, JJ., concur; Nolan, P. J., dissents and votes to affirm.